Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Applicant's response filed on 03/09/2021 is duly acknowledged.
Claims 1-33 as currently amended are pending in this application.
Claims 1-9 and 25-33 (non-elected inventions of groups I, III and IV) remain withdrawn.
Claims 10-24 (elected group II, with traverse; directed to “a tumor model...”; taken as a product composition comprising components (a) and (b) as recited in claim 10), as currently amended, have been examined on their merits in this office action.
NOTE: In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Rejections - 35 USC § 103 - Made/Maintained 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2.    Ascertaining the differences between the prior art and the claims at issue.
3.    Resolving the level of ordinary skill in the pertinent art.
4.    Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
1.	Claims 10-24 (as currently amended) are/remain rejected under 35 U.S.C. 103 as being unpatentable over SHIN et al (June 3rd, 2013; previously cited by the examiner) taken with KUWAHARA et al (2010; previously cited by the examiner) and KAKKAD et al (2010; previously cited by the examiner).
Claim 10 (as currently amended) is directed to “A tumor model comprising: 
(a) a substantially insoluble three-dimensional matrix for tumor modeling wherein the three-dimensional matrix comprises gelatin covalently cross-linked by the catalytic action of transglutaminase forming covalent bonds between the acyl groups of glutamine side chains and the -amino groups of lysine side chains; and 
(b) tumor cells from a tumor cell line seeded into the three-dimensional matrix such that the tumor model is suitable for screening of response of the tumor cells to an anti-neoplastic agent in the three-dimensional tumor model matrix and wherein migration of cells out of the three-dimensional tumor model matrix can also be modeled, wherein screening of response to the anti-neoplastic agent is performed directly in the matrix.” (taken herein as a product composition comprising components (a) and (b) as recited in the claim suitable for intended use in anti-cancer drug screening and/or tumor modeling processes as recited in the instantly amended claim). 
Claim 24 is directed to “The tumor model of claim 23 wherein the metabolic gradients include a gradient of oxygen concentration so that hypoxia develops in the interior of the tumor model.” (taken as a functional aspect, i.e. capability that relates to the use of the claimed tumor model, either under ex vivo culture, or in vivo implant conditions over a period of time, for instance; see related disclosure from applicants in specification, page 15, [0067], in particular)
See also limitations of dependent claims 11-23, as presented by applicants.
Shin et al (2013) disclose the development of an in vitro 3D tumor model in order to study therapeutic efficiency of an anticancer drug (a multicellular tumor spheroid-based 3D model; see title, abstract, introduction, and “Materials and Methods”, in particular), wherein the model comprises glutaraldehyde cross-linked gelatin as a hydrogel scaffold material (uses 30% w/v gelatin solution cross-linked with 1% v/v of final glutaraldehyde solution; see page 3, sections “Fabrication of a Master Template and a Hydrogel Scaffold” and “Materials and Methods”, in general) and MCF-7 cells (i.e. cells from a tumor cell line MCF-7, a human breast cancer cell line; see “Materials” and “Cytotoxicity of DOX in the 3D Tumor Model”, in particular) that were seeded into the 3D scaffold/matrix; wherein the 3D matrix was fabricated in the form of scaffold having microwells (i.e. having predefined geometry and dimensions; see schematic presented for plug shaped wells in the 3D matrix fabricated with cross-linked gelatin in the abstract on page 1, Figure 1 on page 12; and disclosure on page 2, last paragraph, for instance); wherein the 3D hydrogel matrix/scaffold “was slightly brown but still remained transparent allowing microscopic observations” (i.e. “substantially transparent”; see page 5, results, section “Fabrication of the Hydrogel Scaffold Containing Microwells and Formation of the MTS”, in particular); wherein the 3D model/culture system includes multicellular tumor spheroids (MTS) “that can bridge the gap between in vitro and in vivo anticancer drug evaluations” (see abstract on page 1, in particular, and discussion on pages 8-9), that can be further combined with additional proteins including extracellular matrix proteins (ECM) such as those contained in Matrigel (that inherently comprises such ECM proteins as collagen IV, laminin, fibronectin, etc.; see page 4, last paragraph, and page 5 section “Fabrication of the Hydrogel Scaffold Containing Microwells and Formation of the MTS”, for instances) in order to induce multicellular tumor spheroids (MTS) formation and cell-ECM interactions; and wherein the 3D tumor model was used with seeded breast cancer cells, in normal culture conditions (i.e. model intrinsically provides a metabolic gradient in the tumor spheroids having live tumor cells that demonstrate drug uptake, accumulation and/or distribution) in order to evaluate cytotoxic drug accumulation and/or distribution (that was performed using fluorescence imaging; i.e. wherein screening of response to the anti-neoplastic agent is performed directly in the hydrogel matrix; see section “Cytotoxicity of DOX in the 3D Tumor Model” on page 6-7; section “Scanning Electron Microscopy (SEM) and Immunofluorescence of MTS” on page 4; page 2, last paragraph, and Figure 3D showing images of cell migration after culture of spheroids in the hydrogel matrix, for instance). Shin et al also suggest that the 3D tumor model can be further improved by better representation of in vivo solid tumors and microenvironments including better design/fabrication of the scaffold, incorporation of complex parameters for mimicking heterogeneous microenvironments, co-culturing of spheroids with additional non-malignant cells, and emulating fenestrated tumor epithelium for enhanced simulation of the in vivo microenvironment (see Discussion, page 9, 2nd paragraph, for instance).
However, Shin et al do not explicitly disclose/demonstrate- (1) the 3D matrix covalently cross-linked by the catalytic action of transglutaminase (although they disclose glutaraldehyde cross-linked gelatin matrix that is substantially insoluble and transparent; see teachings above); (2) a tumor model wherein the 3D matrix further comprises at least proteoglycan or glycoprotein (see instant claims 16-17); (3) a tumor model further comprising at least one addition cell line such as a mesenchymal cell line seeded into the 3D matrix (see instant claim 21; although, Shin et al do suggest inclusion of additional non-malignant cells in the 3D-matrix for “better simulation of in vivo microenvironment”; see Discussion on page 9, 2nd paragraph, for instance); and (4) a tumor model wherein the metabolic gradients include a gradient of oxygen concentration so that hypoxia develops in the interior of the tumor model (see instantly amended claim 24, i.e. upon use under culture conditions, for instance; though Shin et al disclose the fact that pores in hydrogel scaffold facilitate nutrients and oxygen transport to the cells and create a uniform microenvironment, and that the porosity of the gel matrix can be adjusted using suitable “degree of cross-linking or freeze-drying”; see page 8, Discussion, 2nd paragraph, for instance).
Kuwahara et al (2010), while studying cell delivery using an injectable and adhesive matrix (see title, abstract on page 609), disclose the use of transglutaminase cross-linked gelatin (10% gelatin; see section “Materials and Methods” on page 610, section “Gelatin-TGase gel preparation”, in particular) as a non-toxic and biocompatible cell encapsulation matrix/scaffold (see disclosure on page 609, entire last paragraph, and page 610, 2ndparagraph inclusive) that can be used for in vivo cell delivery (such as mesenchymal stem cells, rat bone marrow stromal cells, MSCs; see page 611, section "Cell culture embedding in three-dimensional TGase gel"), and wherein the capability of gel to release cells can be effectively controlled based on the degree of cross-linking with the transglutaminase enzyme-based catalytic process (see Tables 1-2 on page 612, figure 2 and figure 4 B, C; and section “Cell release rates from 3D gels” on page 614, for instances). They also demonstrate several benefits of using transglutaminase cross-linked gelatin as a 3D matrix, for example “the unique characteristics of this hydrogel, such as its ability to encapsulate cells, qualities of adhesion and localization, and its nontoxic nature, are of significant value. They aid in maintaining cell viability and overcome some of the challenges posed by other delivery mechanisms. Further, the results suggest that the level of adhesion and the release of cells may be controllable” (see page 616, left column, in particular). Thus, although they focus on the tissue repair using delivery of MSCs encapsulated in gelatin matrix cross-linked with a microbial transglutaminase (TGase, EC 2.3.2.13, an enzyme that is widely used in food processing for human consumption and that is known to catalyze and form epsilon-(gamma-glutamyl) lysine covalent bond in proteins having glutamine and lysine residues such as gelatin or collagen; see Kuwahara et al, page 610, 1st paragraph, and cited NPL references therein, especially ref. 23-25), they nevertheless disclose several benefits of using such 3D matrix, especially for its adaptability and control (of degree of cross-linking and thus porosity) in terms of release of cells from the matrix/scaffold structure.
Kakkad et al (2010), while studying the effect of hypoxia in tumor microenvironment (see title, abstract and introduction on page 608), especially in relationship to ECM proteins that is well known in the art to play an important role in drug delivery as well as invasion and metastasis, disclose the fact that hypoxia mediates collagen 1 fiber matrix restructuring of solid tumors (which is the major structural component of the ECM) which may impact delivery of macromolecular agents (such as drugs, for instance) as well as dissemination of cells, because of the increased gene expression of lysyl oxidase and reduced expression of some matrix metalloproteases during hypoxic or low oxygen tension) conditions generally found in tumors, for example implanted xenografts (see page 609, section “Materials and Methods”, last paragraph, for instance; and figure 4, in particular) having breast cancer (MDA-MB-231) or prostate cancer cell lines (such as PC-3; see page 609, section “Cell lines and Tumor Models”, for instance). In addition, Kakkad et al also disclose that ECM in breast and prostate tumors is composed of a “complex meshwork of fibrillar collagens, glycoproteins, and proteoglycans” that is already known in the prior art to “profoundly affect metastasis as well as proliferation, angiogenesis, adhesion, migration, invasion and drug delivery” (see page 609, left column, 2nd paragraph, and cited references therein). Thus, Kakkad et al, not only provide the disclosure for the tumor’s structural aspects that the tumor models in the art are trying to simulate/evaluate, they also practically demonstrate the role (and development) of hypoxia in a tumor xenograft model that can significantly affect (and impact on) the metabolic/gene expression profiles within the tumor cells, and thus may be directly applicable to the efficacy of drug delivery and/or its evaluation in vitro and in vivo, efficacy of radiation and/or chemotherapeutic treatments, or cellular invasion and metastasis in vivo, in general (see abstract, in particular).
Thus, given the detailed teachings for the use of 3D matrix comprising gelatin that has been suitably cross-linked using transglutaminase enzyme (i.e. gelatin-TGase; see specific teachings from Kuwahara et al, discussed above) for mesenchymal stem cell encapsulation, albeit for cell delivery and therapeutic applications, and for the role and importance of hypoxia or oxygen gradients in the multi-cell tumor models (see teachings from Kakkad et al, discussed above) and for the role of structural ECM components such as glycoprotein and proteoglycans (albeit using breast and prostate cancer cell lines), it would have been obvious to a person of ordinary skill in the art before the effective filing date of this invention to incorporate and/or substitute a better, less toxic, more biocompatible 3D matrix such as gelatin that has been suitably cross-linked using a microbial transglutaminase as disclosed in detail by Kuwahara et al, in order to obtain a superior 3D tumor model that can simulate closely instant claims do not require any specific glycoprotein or proteoglycan per se) that are normally present as structural components in the solid tumors (see disclosure from Kakkad et al, as discussed above) for example, and simulate metabolic gradients such as oxygen concentrations that can generate hypoxia (or low oxygen tension within tumor cell spheroids over time) in order to better evaluate/screen the therapeutic efficacy and/or efficiency of an anticancer agent or drug, as intended by the 3D-tumor model disclosed by Shin et al. 
Since, Kuwahara et al disclose several practical benefits accrued by employing such gelatin-TGase matrix (including its ability to encapsulate cells, qualities of adhesion and localization, and its nontoxic nature...aid in maintaining cell viability and overcome some of the challenges posed by other delivery mechanisms. Further, the results suggest that the level of adhesion and the release of cells may be controllable; see teachings of Kuwahara et al, as discussed above) in a spheroid-based 3D tumor model that comprise tumor cells, and can further include other non-malignant cells or stem cells (such as MSCs), it would have been obvious to an artisan of ordinary skill in the art to modify the tumor model disclosed by Shin et al (i.e. substituting with a transglutaminase cross-linked gelatin model having suitable degree of cross-linking or porosity) with a reasonable expectation of success. Also, since Kuwahara et al have already disclosed the use of about 10% cross-linked gelatin, gelatin-TGase (see page 610, section “Gelatin-TGase gel preparation”, uses a cocktail comprising 10% gelatin, 10X PBS, and TGase mixed in a ratio of 9:1:0.025 v/v/v), such modification as to use of about 3%, 4.5%, 6%, 7.5% or about 9% (it is noted that the term “about” has not been defined by applicants) as presented in instant claims 11 and 12, would have been an obvious to an artisan of ordinary skill in the art as in vitro culture and drug testing, or ex vivo implantation for generating tumors for screening drugs, migration of cells, etc., for instances, as already eluded by the disclosure from Shin et al, as discussed above). 
The limitations of claim 10 (b), wherein “the tumor model is suitable for screening of response of the tumor cells to an anti-neoplastic agent in the three-dimensional tumor model and wherein migration of cells out of the three-dimensional tumor model can also be modeled, wherein screening of response to the anti-neoplastic agent is performed directly in the matrix” (see instantly amended claim 10) have been taken as intrinsic functional properties of the 3D-tumor model produced under suitable culture conditions, ex vivo or in vivo over a period of time (akin to a product-by-process) that has already been disclosed to be suitable for (depending on the type of tumor cells used, scaffold protein used, and conditions and/or degree of cross-linking, etc.) variety of methods of use, including drug testing/screening, drug delivery, and cellular delivery in vivo, as already suggested by Shin et al taken with Kuwahara et al (see also detailed teachings above).  It is noted that Shin et al already disclose 3D tumor model, wherein the drug screening response can be performed using fluorescence imaging in the hydrogel matrix in a multiwall plate (i.e. wherein screening of response to the anti-neoplastic agent is performed directly in the hydrogel matrix; see section “Cytotoxicity of DOX in the 3D Tumor Model” on page 6-7; section “Scanning Electron Microscopy (SEM) and Immunofluorescence of MTS” on page 4; page 2, last paragraph, and Figure 3D showing images of cell migration after culture of spheroids in the hydrogen matrix, for instance). In addition, since, there are no specific structural feature(s) imparted on the 3D product as claimed by the limitations of intended use (or the it is also noted to applicants that instant claims are directed to a product, and not specific method of use), would have been clearly obvious and/or fully contemplated by an artisan of ordinary skill in the art, before the effective filing date of this invention. The disclosure of record fails to provide any evidence (and/or data that has been pointed by applicants on record) for the fact that the claimed 3D tumor model is any different than what is already disclosed and/or suggested in the prior art references of record.  The shape of 3D tumor model, for example in the form of a plug has already been disclosed by Shin et al that can be further modified (for example, if desired, in the form of a dome or oval shaped, etc., as already disclosed by Kuwahara et al; see page 611, right column, 2nd paragraph, and Figure 4 B,C, for instance) depending on the need in the art using the same fabrication protocol/methods, and given the importance of hypoxia disclosed by Kakkad et al as it applies to the interior of solid tumors in relation to drug delivery to tumor cells, an artisan of ordinary skill in the art would have fully contemplated the 3D-tumor model as currently presented by applicants, especially for use in drug testing and/or modeling/evaluations of cells, as already suggested by the combined teachings of the cited prior art of record.
Thus, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of this invention.
As per MPEP 2111.01, during examination, the claims must be interpreted as broadly as their terms reasonably allow. In re American Academy of Science Tech Center, F.3d, 2004 WL 1067528 (Fed. Cir. May 13, 2004)(The USPTO uses a different standard for construing claims than that used by district courts; during examination the USPTO must give claims their broadest reasonable interpretation.). This means that the words of the claim must be given their plain meaning unless applicant has provided a clear definition in the specification. In re Zletz, 893 F.2d 319, 321, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989).
As per MPEP 2144.06, In order to rely on equivalence as a rationale supporting an obviousness rejection, the equivalency must be recognized in the prior art, and cannot be based on applicant’s disclosure or the mere fact that the components at issue are functional or mechanical equivalents. In re Ruff, 256 F.2d 590, 118 USPQ 340 (CCPA 1958).
As per MPEP 2144.06, "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).
Response to Applicant’s Arguments
Applicant's arguments filed 03/09/2021 (see remarks regarding 103a rejection of record, pages 27-40, in particular) have been fully considered but they are not persuasive for the same reasons already provided by the examiner in the previous office actions (see papers dated 11/09/2020,  07/22/2019 and 01/03/2020; section “Response to Applicant’s Arguments”, in particular), and further response to the main arguments are provided herein for the record as follows:
 Applicants appear to re-iterate most of the arguments that have already been considered and response provided by the examiner in previous office actions (see applicant’s remarks, pages 33-35). In general, the argument that there is no motivation and/or suggestion to modify the invention (3D tumor model disclosed by Shin et al in view of Kuwahara et al; see rejection of record above) is fully considered. However, it is not found to be persuasive because use of safe, less toxic enzymatic cross-linking agent such as transglutaminase cross-linking method has already been disclosed for use with the same hydrogel gelatin for encapsulating stem cells (see teachings from Kuwahara et al, above), which has been shown to maintain the cells in viable and .  Applicants are advised that instant claim 10, as currently amended, is not limited to any particular degree of cross-linking, any specific type of tumor cells/cell line, or for that matter any particular structural component(s) that are not obvious over the combined teachings and/or suggestions of the cited prior art.
The argument that the two type of cross-linking methods disclosed in the cited art are not analogous (or functional equivalents known in the art; see applicant’s remarks, page 37) and would yield profoundly different products, is also duly noted and considered. However, it is re-iterated that a variety of protein cross-linking methods known in the art were disclosed as art-recognized functional equivalents before the effective filing date of this invention, as currently claimed by applicants (see the pertinent prior art cited by the examiner as evidentiary reference of Zetter et al, 2012; see disclosure in paragraph [0123], in particular). They are known to produce (depending on the protein used, and conditions and degree of cross-linking, etc.) cross-linked protein products that have been found to suitable for use in variety of methods, including drug testing and delivery, and cellular delivery in vivo, as already suggested by Shin et al and Kuwahara et al (see detailed teachings in the 103a rejection, as discussed above), wherein the advantages to employ enzymatic, non-cytotoxic, biocompatible cross-linking method using transglutaminase have already been disclosed in the prior art of record (see teachings of per se) has already been suggested and/or demonstrated by the cited prior art of Kuwahara et al (which is also the stated goal/aim of the applicants; see instant specification, page 3, [0007], for instance), such modification would have been clearly obvious to an artisan of ordinary skill in the art before the effective filing date of this invention as claimed.
Applicant’s argument that “the combination of the prior art does not produce a three-dimensional matrix with appropriate properties for a tumor model…context” (see remarks, page 39), is duly noted and considered. However, it is noted that applicants have not yet produced evidence/data on record that demonstrates such a difference between the product that would be produced in view of the combined teachings in the cited art of record (especially given the disclosure from Shin et al in view of Kuwahara et al, as discussed above) and the 3D model currently disclosed and/or claimed in instant claim 10.  Moreover, as also pointed out in an earlier response (see examiner’s response in final office action dated 12/04/2017), since the cited prior art of Kuwahara et al already discloses the fact that (1) “TGase functions by covalently binding the s-amino group of a lysine residue and a y-carboxamide group of glutamine” (see Kawahara et al, page 609 last paragraph continued on page 610, left column), (2) “gelatin was chosen as the TGase substrate based on its biocompatible hydrogel properties”, and (3) the degree of cross-linking can be effectively controlled to obtain suitable porosity of the matrix resulting in benefits intrinsic to non-toxic, biocompatible gel for in vivo purposes, for example, 
Finally, applicant’s arguments regarding the functional limitations for intended use as recited in claim 10 (as currently amended; see applicant’s remarks, pages 39-40), it is re-iterated that the product as claimed could be used for a variety of purposes, including for anti-cancer drug screening using 3D tumor spheroids, apoptotic cell death studies, tumor cell migration studies, hypoxic effects, and similar physiological studies using implantation in vivo, etc., just to name a few.  However, the structural components (a) and (b) remain the same as recited in instant claim 10, that has already been fully disclosed by the combined teachings of the cited prior art of record, and therefore one would reasonably expect the functional properties and/or use aspects of the product to be the same, as rightly acknowledged by applicants in their remarks (i.e. “that a compound and its properties are inseparable for evaluating patentability….logically, the same applies to compositions…their function”; see remarks, page 39, last paragraph). Thus, in the absence of evidence/data on record to the contrary, the arguments presented by applicants are duly noted and fully considered, but are not found to be persuasive.

Applicants are advised to amend claim 10 for pointing out the novel and/or critical structural features of the product composition (commensurate in scope with the showing) that distinguishes it from the combined teachings/suggestions of the prior art in order to further the prosecution of this case (albeit without introducing a new matter situation).
Conclusion
NO claims are currently allowed.
Pertinent Prior Art:
1. Zetter et al. (US 2012/006008 A1; previously cited by the examiner ) - Compositions for the treatment of metastatic cancer and methods of use thereof (discloses the art-known fact that chemical cross-linking agents such as aldehydes, epoxy compounds, carbodiimides, genipin, and enzymatic cross-linkers such as transglutaminase are all considered functionally equivalent agents for cross linking proteins such as gelatin, albumin, casein, gluten, etc.; see paragraphs [0123]-[0124], in particular). 
2.  Yung C.W. et al. (2007; previously cited by the examiner) – Transglutaminase crosslinked gelatin as a tissue engineering scaffold, J. Biomed. Res., 2007, vol. 83A, pages 1039-1046 (disclose the fact that gelatin is the most commonly used biomaterial for creating cellular scaffolds for a variety of purposes, and use of safer, non-toxic enzymatic method of cross-linking gelatin has been known to provide biocompatible, thermally stable and physiologically robust system for cell encapsulation/immune-isolation, that is also relatively resistant to proteolytic degradation; see abstract on page 1039, and page 1040, left column, for instance).
3. HUGHES C.S. et al. (2010, previously cited by the examiner) "Matrigel: A complex protein mixture required for optimal growth of cell culture", Proteomics, Technical Brief, 2010, vol. 10, pages 1886-1890 (discloses the compositional analysis of Matrigel, which is known in the art to contain a complex mixture of ECM and structural proteins, including collagen IV, 
4.  LEWIS et al. (US 2011/0190310 A1; previously cited by the examiner)- “Hypoxia-activated drugs of nitrogen mustard alkylators” (disclose the art-known fact that “Like cells inside a solid tumor, the cells inside the spheroid have lesser access to oxygen and nutrients, and are more difficult to reach for an anti-cancer agent, than cells on the periphery of the spheroid”, the fact which motivated them to develop “hypoxia-activated” cytotoxic drug compounds that are useful “in the treatment of cancer including, but not limited to, solid tumors”; see page 64, [0293]-[0294], in particular).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SATYENDRA K. SINGH whose telephone number is (571)272-8790.  The examiner can normally be reached on M-F 8:00- 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SATYENDRA K. SINGH
Primary Examiner
Art Unit 1657


/SATYENDRA K SINGH/Primary Examiner, Art Unit 1657